DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 15, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on March 15, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 13-22 are currently pending.

Response to Arguments
2.	Applicant argues the prior art of record fails to teach the limitation of “obtain[ing] information related to the external device from the identification information of the external device at least by referring to a memory of electronic device and/or an external sever based at least on determining that the external device is the device to be newly registered in the smart home network” (Remarks, p. 8). The examiner has carefully reviewed the prior art of record, but respectfully disagrees. Both Ferrazzini and Kim teach obtaining identification information from a device to be registered, and corresponding this information with stored data (See, e.g., Ferrazzini [0016]; Kim [0047], [0065], [0067], [0070], [0164]).

EXAMINER’S AMENDMENT
3.	The application has been amended as follows: 

Listing of Claims:
13. (Currently Amended) An electronic device configured to register an external device in a smart home network, the electronic device comprising: 
a display; a short-range wireless communication module comprising circuitry; 
an input device comprising circuitry; 
a memory; and a processor configured to: 

detect, after displaying the first message, a signal indicating that the external device is turned on through the short-range wireless communication module, the signal to be periodically transmitted from the external device to the electronic device, 
obtain identification information of the external device from the detected signal, 
control, based at least on detecting the signal indicating that the external device is turned on, the display to display a second message guiding the user to turn off the external device,-2-MOON et al.Atty Docket No.: JAR-0912-0308Appl. No. 16/985,006 
Response to OA dated 12/21/2021identify, after displaying the second message, whether the signal transmitted from the external device is detected or not, 
determine, based on identifying that the signal is not detected after displaying the second message, that the external device is a device to be newly registered in the smart home network, 
obtain information related to the external device from the identification information of the external device at least by referring to [[a]] the memory of the electronic device and/or an external sever based at least on determining that the external device is the device to be newly registered in the smart home network, 
control the display to display the obtained information related to the external device and a third message guiding the user to turn on the external device, and 
transmit, based on detecting a signal indicating that the external device is turned on after displaying the third message, connection information of the smart home network to the external device.

18. (Currently Amended) A method for registering an external device in a smart home network by an electronic device, the method comprising: 
controlling a display to display a first message guiding a user to turn on the external device; 
detecting, after displaying the first message, a signal indicating that the external device is turned on through a short-range wireless communication module, the signal being periodically transmitted from the external device to the electronic device; 
obtaining identification information of the external device from the detected signal;-4-MOON et al.Atty Docket No.: JAR-0912-0308 Appl. No. 16/985,006Response to OA dated 12/21/2021
controlling, based at least on detecting the signal indicating that the external device is turned on, the display to display a second message guiding the user to turn off the external device; 
identifying, after displaying the second message, whether the signal transmitted from the external device is detected or not; 
determining, based on identifying that the signal is not detected after displaying the second message, that the external device is a device to be newly registered in the smart home network; 
obtaining information related to the external device from the identification information of the external device at least by referring to [[a]] the memory of the electronic device and/or an external sever based on determining that the external device is the device to be newly registered in the smart home network; 

transmitting, based on detecting a signal indicating that the external device is turned on after displaying the third message, connection information of the smart home network to the external device.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is 

8.	Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006569 (hereinafter “Ferrazzini”), in view of U.S. Publication No. 2016/0043962 (hereinafter “Kim”), in further view of U.S. Publication No. 2011/0223912 (hereinafter “Nasielski”), and alternatively in further view of U.S. Publication No. 2010/0023605 (hereinafter “Li”) and/or U.S. Publication No. 2010/0263003 (hereinafter “Gupta”).

Regarding claims 13 and 18: Ferrazzini teaches an electronic device configured to register an external device in a smart home network, the electronic device comprising: a display; a short-range wireless communication module; an input device; a memory; and a processor (See, e.g., figure 1, [0009], and [0010].) configured to: 
control the display to display a message guiding a user (See, e.g., [0013]-[0017]; messages are displayed for user action.);
detect, after displaying the message, a signal transmitted from the external device to the electronic device through the short-range wireless communication module, obtain identification information of the external device from the detected signal (See, e.g., [0013]-[0020], [0031], and [0035]-[0036]; corresponding signals are transmitted.), 
control the display to display a message guiding the user, identify, after displaying the message, whether the signal transmitted from the external device is detected or not (See, e.g., [0013]-[0017]; messages are displayed for user action.), 
(See, e.g., [0008]-[0009] and [0013]-[0017].), and 
transmit connection information of the smart home network to the external device (See ,e.g., [0016]-[0020]; connection information is transmitted.).
Ferrazzini does not explicitly state wherein the detected signal is periodically transmitted. However, this feature is taught by Kim (See, e.g., [0106]-[0107].). Kim also overlaps many of the teachings of Ferrazzini (See, e.g., [0064], [0081], [0082, [0084], and [0093]; note information display and pairing functionality. See also [0047], [0065], [0067], [0070], and [0164]; note identifying information for pairing). It would have been obvious to one having ordinary skill in the art before the effective file date of the application to incorporate features from the system of Kim, such as the signaling and display functionality, within the system of Ferrazzini, in order to improve network setup efficiencies.
Ferrazzini modified by Kim teaches displaying messages in order to register new devices, but does not explicitly describe registration messages instructing to turn on, turn off, and turn on again, etc. (i.e. “a first message guiding a user to turn on the external device,” “a second message guiding the user to turn off the external device,” and “a third message guiding the user to turn on the external device”). However, Nasielski teaches a registration procedure for a new device that is initiated according to power-cycling of the new device (See, e.g., [0035]; note power-cycling entails powering on, off, and on again.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Nasielski, 
Ferrazzini modified by Kim and Nasielski teaches triggering registration with a power cycle, as well as displaying multiple messages in order to add a new device. Ferrazzini modified by Kim and Nasielski may further teach or imply displaying multiple messages for the power cycle (i.e. displaying the first, second, and third messages, as claimed). This is because, by definition, a power-cycle includes these steps. Also, it is the intention of Ferrazzini to make the management of networks and adding new devices easy and intuitive (Ferrazzini [0008]). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to delineate the multiple steps of a power cycle for registration, as taught by Ferrazzini modified Kim and Nasielski, in order to make the management of networks and adding new devices easy and intuitive.
Alternatively, and to the extent Ferrazzini modified by Kim and Nasielski does not adequately teach or imply the use of messages for the power cycle, Li nevertheless teaches this feature (See, e.g., [0047]; “display a message to request user input to start another power cycle.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features of Li, such as displaying message(s) for a power-cycle, within the system of Ferrazzini modified Kim and Nasielski, in order to make the management of networks and adding new devices easy and intuitive.
Still further, to the extent Ferrazzini modified by Kim, Nasielski and Li does not adequately teach or imply the delineation of multiple messages for the power cycle, Gupta nevertheless teaches this feature (See, e.g., [0028]; “the information conveyed… may be embodied in a single message or multiple messages as would occur to one of ordinary skill in the art.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features of Gupta, such as delineating multiple steps of a process, within 
Therefore, Ferrazzini modified by Kim and Nasielski or, alternatively, Ferrazzini modified by Kim, Nasielski, and Li and/or Gupta teaches the limitations emphasizing the temporal aspects of the messaging (i.e. “based on… the external device is turned on,” “after displaying the second message,” and “after displaying the third message,” etc.). This is according to the rationale set forth above regarding the modification of the references. 
The rationale set forth above regarding the device of claim 13 is applicable to the method of claim 18.

Regarding claims 14 and 19: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the signal transmitted from the external device includes a beacon frame based on a WiFi protocol (See, e.g., Ferrazzini: [0010]. See also Kim: [0045], [0051], and [0105]-[0107].). 
The motivation for modification set forth above regarding claim 13 is applicable to claim 14. The rationale set forth above regarding the device of claim 14 is applicable to the method of claim 19.

Regarding claims 15 and 20: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the signal transmitted from the external device includes an inquiry response message based on a Bluetooth protocol (See, e.g., Ferrazzini: [0010]. See also Kim: [0051].).
The motivation for modification set forth above regarding claim 13 is applicable to claim 15. The rationale set forth above regarding the device of claim 15 is applicable to the method of claim 20.

Regarding claims 16 and 21: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the processor is configured to obtain the connection information of the smart home network based on a user input (See, e.g., Ferrazzini: [0013] and [0044]. See also Kim: [0085].).
The motivation for modification set forth above regarding claim 13 is applicable to claim 16. The rationale set forth above regarding the device of claim 16 is applicable to the method of claim 21.

Regarding claims 17 and 22: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the processor is configured to, in response to the external device connecting to the smart home network, provide a notification related to a current status of the external device, an error occurrence of the external device, or an operation completion of the external device (See, e.g., Ferrazzini: [0013]-[0017]. See also Kim: [0082]-[0085], [0091], and [0094].).
The motivation for modification set forth above regarding claim 13 is applicable to claim 17. The rationale set forth above regarding the device of claim 17 is applicable to the method of claim 22.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476